



Exhibit 10.17


WAIVER AGREEMENT


This WAIVER AGREEMENT (this “Waiver”) is effective as of January 1, 2018 (the
“Effective Date”), by and between GoPro, Inc., a Delaware corporation (the
“Company”) and Nicholas Woodman, Chief Executive Officer of the Company (“you”)
with respect to the following facts:
WHEREAS, your Employment Agreement (the “Agreement”) provides certain benefits
if you resign for Good Reason or for CIC Good Reason, each as defined in your
Agreement, upon the occurrence of the certain events or conditions, without your
express consent, generally including: (i) a material reduction by the Company in
your Base Salary or Target Bonus, and (ii) any action or inaction that
constitutes a material breach by the Company of this letter or agreement or any
other agreement between the Company and you, or any material breach by the
Company of a policy relating to the benefits to which you are entitled, and
(iii) following a Change in Control (as defined in the Agreement), in addition
to clauses (i) and (ii), a material reduction in your benefits;
WHEREAS, your Base Salary set forth in the Agreement shall be decreased to $1,
on an annualized basis, with such decrease to take effect as of the Effective
Date, and may therefore alter the terms of your participation in certain benefit
plans (collectively, the “Salary Reduction”);
WHEREAS, your Target Bonus set forth in the Agreement shall be decreased to
zero, with such decrease to take effect as of the Effective Date (the “Bonus
Reduction”);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, you hereby agree as follows:
1.
There are no circumstances that presently give rise to Good Reason or CIC Good
Reason.

2.
For purposes of your Agreement, and for all other purposes (including as to any
of your equity awards), the Salary Reduction and the Bonus Reduction (and each
of them) shall not constitute Good Reason or CIC Good Reason, and any
application of Good Reason or CIC Good Reason shall not consider the decrease to
each of your Base Salary (or the associated consequences, including changes in
your participation in benefit plans) and your Target Bonus contemplated by this
Waiver for one year, beginning on the Effective Date.

3.
You agree and acknowledge that the Salary Reduction is expected to have adverse
effects on your participation in certain benefit plans. You agree and
acknowledge that these changes will not constitute Good Reason or CIC Good
Reason for one year, beginning on the Effective Date.

4.
Neither your Base Salary nor your Target Bonus shall be increased, except with
the prior written consent of the Company.

5.
You have no entitlement or expectation (x) that the Salary Reduction and/or the
Bonus Reduction will be reversed, (y) that your Base Salary and/or your Target
Bonus will increased, or (z) that you will receive any true-up, gross-up, or
other similar payment to compensate you, wholly or partially, or directly or
indirectly, for the Salary Reduction, the Bonus Reduction and/or the waivers
contemplated hereby.

6.
As of immediately following the effectiveness of this Waiver and at all times
thereafter, any application of Good Reason or CIC Good Reason shall only be in
reference to your Base Salary and Target Bonus as then in effect,
notwithstanding anything to the contrary in the Agreement or otherwise in this
Waiver.

7.
You have been given the opportunity to consult with a tax and financial advisor
with respect to this Waiver and confirm that you accept this Waiver voluntarily
and without conditions.

8.
This Waiver shall be subject to California law, without reference to conflict of
laws provisions. If one or more provisions of this Waiver are unenforceable, you
agree that the other provisions shall be enforced to the maximum extent of
applicable law, and the offending provisions shall be renegotiated in good faith
by you.

Please acknowledge receipt of this Agreement by signing and returning it to the
Company.




[Signature Page to Good Reason Waiver]

--------------------------------------------------------------------------------





GoPro, Inc.,
a Delaware corporation
 
 
By:
/s/ Laura Robblee
Name:
Laura Robblee
Title:
VP, People & Places
 
 
AGREED AND ACCEPTED:
/s/ Nicholas Woodman
Nicholas Woodman
Date:
1/4/2018







[Signature Page to Good Reason Waiver]